PER CURIAM:
Bozena Gossett, a native and citizen of the Czech Republic, petitions for review of an order of the immigration judge, as affirmed by the Board of Immigration Appeals, denying her motion to reopen. Our review of the denial of a motion to reopen is extremely deferential, and the decision will not be reversed absent abuse of discretion. Stewart v. INS, 181 F.3d 587, 595 (4th Cir.1999). Such motions are disfavored. INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). We have reviewed the administrative record and conclude that the Board did not abuse its discretion in affirming the immigration judge’s denial of the motion to reopen. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED